Citation Nr: 0733334	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-22 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for left knee strain 
currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for residuals of a 
right ankle injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1999.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the benefits sought on 
appeal.  

The Board notes that both in a July 2005 letter from the 
veteran and in VA treatment notes, the issue of a psychiatric 
condition, to include depression, is raised.  This issue is 
referred to the RO for any appropriate action.



FINDINGS OF FACT

1. The veteran's lumbosacral strain is manifested by a severe 
limitation of motion of the lumbar spine.

2. The veteran's left knee strain is not manifested by 
flexion limited to 30 degrees, extension limited to 15 
degrees, or by moderate instability or subluxation.

3.  The veteran's right ankle injury is not manifested by a 
marked limitation of motion of the ankle.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, but no 
higher, for the veteran's lumbosacral strain have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292 (regulations 
effective September 23, 2002), General Rating Formula for 
Diseases and Injuries of the Spine (2007).

2.  The criteria for a rating in excess of 10 percent for a 
left knee strain are not met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2007); VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

3.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle injury are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5099-5010, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that an unappealed rating 
decision of September 2000 granted service connection and 
assigned ratings for each of the claims on appeal.  While the 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's 


relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which diagnostic code 
or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Lumbosacral Strain
A rating decision of July 2003, the subject of this appeal, 
continued the veteran's rating of 20 percent for lumbosacral 
strain.  The veteran's disability is currently rated under 
the diagnostic code for lumbosacral strain. 

The criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 

The veteran's claim was filed in February 2003.  As such, 
both the current version of the rating schedule, effective 
September 26, 2003, and the prior version of the rating 
schedule, effective September 23, 2002, apply to the 
veteran's claim.  The evidence reveals that the veteran is 
entitled to a rating of 40 percent under both versions of the 
rating schedule.  

Under the former version of the rating schedule, a 40 percent 
evaluation is warranted where there is a "severe" 
limitation of motion of the lumbar spine.  In a VA 
examination of March 2005, the veteran's range of motion of 
the thoracolumbar spine was measured.  Flexion, extension, 
right lateral flexion, left lateral flexion, right rotation, 
and left rotation were all 5 degrees, with pain at 5 degrees.  
The 


examiner noted that the normal range of motion for flexion is 
0-90 degrees, and the normal range of motion for extension, 
right and left lateral flexion, and right and left rotation 
is 0-30 degrees.  As such, and given the pain the veteran 
experiences with motion, the Board finds that this 
constitutes a "severe" limitation of motion of the lumbar 
spine under Diagnostic Code 5292.  This is the maximum rating 
allowed under DC 5292.

The Board has also considered the application of other 
diagnostic criteria under the old version of the rating 
schedule to determine whether a rating in excess of 40 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture.  To the contrary, an x-ray taken for the 
July 2003 VA examination revealed no fractures.  Diagnostic 
Codes 5286-5289 do not apply to the veteran's claim because 
the veteran does not have ankylosis of any portion of the 
spine.  Both the March 2005 and the July 2003 VA examiners 
explicitly found that the veteran does not have ankylosis.  
Diagnostic Codes 5290 and 5291 are inapplicable because they 
do not provide for ratings in excess of 40 percent.  

Diagnostic Code 5293, the code for intervertebral disc 
syndrome, to include neurological symptomatology, allows for 
a rating in excess of 40 percent but it is not raised by the 
evidence.  The March 2005 examiner found, "[t]here are no 
signs of intervertebral disc syndrome present. There are no 
signs of IVDS or bowel or bladder dysfunction."  X-rays 
taken for the March 2005 examination revealed "good 
preservation of the disk spaces."  While, according to the 
"Remarks" portion of the March 2005 examination report, the 
veteran has some symptoms consistent with degenerative disc 
disease, the examiner found that the current radiographic 
results do not support this.  The examiner further found that 
there is "no clear-cut evidence of radiculopathy."  
Additionally, while the July 2003 examiner found some "signs 
of radiculopathy," the neurological examination conducted by 
that examiner was normal.  An MRI was ordered to further 
evaluate any radiculopathy but the veteran did not complete 
the test.  The veteran reported no incapacitating episodes to 
the examiner and none were prescribed or otherwise noted in 
the VAMC treatment notes.  As such, DC 5293 is not for 
application to the veteran's claim.

As for the remainder of the old codes, DC 5294 is not raised 
by the medical evidence and DC 5295 does not allow for a 
rating in excess of 40 percent.  As such, the maximum rating 
warranted by the medical evidence under the old version of 
the rating schedule is 40 percent under DC 5292.

Under the current version of the rating criteria, a 40 
percent rating is also supported by the evidence.  The 
General Rating Formula for Diseases and Injuries of the Spine 
allows a 40 percent rating where forward flexion of the 
thoracolumbar spine is 30 degrees or less.  As forward 
flexion was 5 degrees at the March 2005 VA examination, this 
rating is warranted.  However, a rating in excess of 40 
percent under the new rating schedule is not justified.  A 
rating of 50 percent is allowed only when there is 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a rating of 100 percent is warranted where there is 
unfavorable ankylosis of the entire spine.  As discussed 
above, both VA examiners determined the veteran does not have 
ankylosis of any portion of his spine.  Additionally, as 
discussed above, the diagnostic code for intervertebral disc 
syndrome is not applicable to the veteran's claim.  Also 
there has not been definitive, objective evidence of any 
associated neurological impairment.  For all of these 
reasons, a rating in excess of 40 percent is also not 
warranted under the current version of the rating criteria.

In reaching these conclusions, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  The Board is cognizant of 
the findings by both examiners that the veteran's range of 
motion is limited by pain and/or fatigue, weakness, lack of 
endurance, and incoordination.  However, the Board finds that 
in determining that the veteran's limitation of lumbar motion 
is severe, the Board has appropriately considered additional 
limitation of function due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In addition, on review of the veteran's contentions, the 
Board finds that there is insufficient evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2005).  
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In the July 
2003 examination the veteran reported missing 14 days of work 
due to his disability.  In the March 2005 examination report, 
missed days from work are not mentioned and the veteran 
reported he works at home as a communication specialist 
sitting at a computer during the day.  While VAMC treatment 
records reflect that the veteran has sought treatment at 
urgent care or emergency facilities for his back, inpatient 
hospitalizations due to the disability are not noted in the 
medical record.  As such, an extraschedular rating is not 
warranted, and for all of the reasons described above, the 
Board finds that a 40 percent rating adequately compensates 
the veteran for the current level of disability resulting 
from his lumbosacral strain. 

Left Knee Strain
A rating decision of July 2003, the subject of this appeal, 
continued the veteran's rating of 10 percent for his left 
knee strain.  The veteran contends that the RO made a mistake 
by failing to assign a higher disability rating for his 
service-connected right knee disorder.  He asserts that the 
disorder causes multiple types of impairment including pain, 
limitation of motion, and instability.  There are a number of 
diagnostic codes of potential applicability to the veteran's 
claim.  Each code will be discussed below.  

The criteria for rating based on limitation of flexion of the 
knee joint are set forth in Diagnostic Code 5260, which 
provides that a 20 percent rating is warranted where flexion 
is limited to 30 degrees.  Under Diagnostic Code 5261, a 20 
percent rating is warranted where extension is limited to 15 
degrees.  A veteran may potentially qualify to receive 
separate ratings for limitation of flexion and limitation of 
extension.  See VAOPGCPREC 9-04.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that the veteran's left knee strain does not 
warrant a rating in excess of 10 percent based on flexion or 
extension.  At the March 2005 VA examination flexion was 140 
degrees and extension was 0 degrees.  The examiner noted that 
these comprise the normal ranges of motion for both flexion 
and extension.  In July 2003 flexion was 130 degrees, 10 
degrees less than normal, and extension was normal at 0 
degrees.  Thus, the evidence does not indicate that a rating 
in excess of 10 percent is justified when using actual ranges 
of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  In March 2005 the examiner found there was no 
pain associated with the veteran's ranges of motion in either 
flexion or extension.  The examiner further provided, "[t]he 
range of motion of the knees, bilaterally, is not 
additionally limited by pain, lack of endurance, fatigue, 
weakness 


and incoordination after repetitive use."  While the veteran 
described a variety of functional problems associated with 
his right knee to the examiner, the report indicates, "[h]e 
states that his left knee is okay."  These findings are in 
contrast to the July 2003 examination report, which noted the 
veteran experienced pain at 130 degrees of flexion, and that 
the range of motion of the veteran's left knee is limited by 
pain, fatigue, weakness, lack of endurance, and 
incoordination.  However, the Board finds the March 2005 
examination report is more probative because it is more 
recent, and also finds that because the veteran is not 
entitled to a 10 percent rating based on actual ranges of 
motion, his pain and functional limitation are compensated by 
the 10 percent rating currently assigned.  As such, the Board 
concludes that a higher rating based on pain is not 
warranted.  

The Board further notes that separate compensable ratings may 
be assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  As was just found, the evidence does 
not support a compensable rating based on limitation of 
motion.  As such, a separate ratings for both limitation of 
motion and instability or subluxation of the knee is not 
warranted. 

Regarding instability and subluxation, the veteran is 
currently in receipt of a 10 percent rating under DC 5257, 
for a "slight" impairment of the knee based on recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for a "moderate" impairment.  The March 2005 
examiner explicitly found there is no subluxation or 
instability.  The July 2003 examiner found "slight 
instability" of the veteran's left knee and did not make a 
finding as to subluxation.  As a "moderate" impairment has 
not been shown, the veteran is not entitled to an increased 
rating under DC 5257. 

The remainder of the diagnostic codes pertaining to the knee 
and leg also do not justify a rating in excess of 10 percent.  
Taking the remaining codes in numerical order, DC 5256 is not 
applicable because there is no ankylosis of the veteran's 
knee.  The March 2005 examiner made an explicit finding in 
this regard.  DC 5258 is applicable where there is cartilage, 
semilunar, dislocated, with frequent episodes of 


"locking" pain and effusion into the joint.  The March 2005 
examiner explicitly found no "locking" pain and no joint 
effusion on examination.  The July 2003 examiner made 
positive findings in this regard, but the Board cannot find 
that this constitutes "frequent" episodes.  There is no 
mention of this symptomatology in the VAMC treatment notes.  
The veteran did not report these symptoms to either examiner.  
Moreover, there has not been a finding of dislocated, 
semilunar cartilage in the medical evidence.  As such, DC 
5258 does not provide the basis for an increased rating.  DC 
5259 is not applicable because it does not allow ratings in 
excess of 10 percent.  DC 5262 has not been raised by the 
medical evidence and DC 5263 also does not provide for a 
rating in excess of 10 percent.    

In addition, on review of the veteran's contentions, the 
Board finds that there is insufficient evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2005).  
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In the July 
2003 examination the veteran reported missing 14 days of work 
due to his knee.  In the March 2005 examination report, 
missed days from work are not mentioned and the veteran 
reported he works at home as a communication specialist 
sitting at a computer during the day.  Inpatient 
hospitalizations due to the disability are not noted in the 
medical record.  As such, an extraschedular rating is not 
warranted, and for all of the reasons described above, the 
Board finds that the 10 percent rating currently assigned 
adequately compensates the veteran for the current level of 
disability resulting from his left knee strain. 

Residuals of Right Ankle Injury
A rating decision of July 2003, the subject of this appeal, 
continued the veteran's rating of 10 percent for residuals of 
the veteran's right ankle injury.  The veteran's disability 
is currently rated under the diagnostic code for traumatic 
arthritis, which in turn is rated as degenerative arthritis, 
which in turn is rated based on limitation of motion. 

A rating in excess of 10 percent is not warranted under 
either DC 5010 or DC 5003 pertaining to arthritis.  A rating 
in excess of 20 percent is only allowed where two or more 
major joints or two or more minor joint groups are involved.  
This is not the case here.

Turning to the diagnostic codes addressing limitation of 
motion of the ankle and leg, DC 5271 provides a 10 percent 
rating where there is "moderate" limitation of motion, and 
a 20 percent rating where there is a "marked" limitation of 
motion.  The veteran is not entitled to a rating in excess of 
10 percent under this code.  At both the March 2005 and the 
July 2003 VA examinations, the range of motion of the 
veteran's right ankle was normal.  At both examinations, 
dorsiflexion was 20 degrees and plantar flexion was 45 
degrees.  As such, limitation of motion of the veteran's 
right ankle cannot be described as "marked."

As for the other diagnostic codes pertaining to the ankle, 
none provide the basis for an increase in excess of 10 
percent.  DC 5270 and DC 5272 require evidence of ankylosis.  
The March 2005 examiner explicitly found there is no 
ankylosis of the veteran's right ankle, nor is this indicated 
by the ranges of motion displayed at each examination.  DC 
5273 requires evidence of malunion of os calcis or 
astragalus.  There is no evidence of this in the file.  X-
rays taken in conjunction with the examinations revealed no 
evidence of these abnormalities.  DC 5274 requires evidence 
of astragalectomy but there is no objective medical evidence 
in this regard in the file either.  

The Board has also considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant contends 
his disability is essentially manifested by pain.  In March 
2005 the examiner found there was no pain associated with the 
veteran's ranges of motion in either dorsiflexion or plantar 
flexion.  The examiner further provided, "[t]he range of 
motion of the ankles bilaterally is not additionally limited 
by pain, lack of endurance, fatigue, weakness 


and incoordination after repetitive use."  These findings 
are in contrast to the July 2003 examination report, which 
noted the veteran experienced pain at 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion, and that the 
veteran's right ankle's range of motion is limited by pain, 
weakness, and lack of endurance, although not by fatigue or 
incoordination.  However, the Board finds the March 2005 
examination report is more probative because it is more 
recent, and also finds that because the veteran displays 
normal ranges of motion, which would not even warrant the 10 
percent rating he is currently receiving, his pain and 
functional limitation are compensated by the 10 percent 
rating currently assigned.  As such, the Board concludes that 
a higher rating based on pain is not warranted.  

In addition, on review of the veteran's contentions, the 
Board finds that there is insufficient evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2005).  
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In the July 
2003 examination the veteran reported missing 14 days of work 
due to his knee.  In the March 2005 examination report, 
missed days from work are not mentioned and the veteran 
reported he works at home as a communication specialist 
sitting at a computer during the day.  Inpatient 
hospitalizations due to the disability are not noted in the 
medical record.  As such, an extraschedular rating is not 
warranted, and for all of the reasons described above, the 
Board finds that the 10 percent rating currently assigned 
adequately compensates the veteran for the current level of 
disability resulting from his right ankle injury. 

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO mailed 
subsequent to the veteran's claims provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, a letter 
of March 2006 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should his increased rating claims be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, the Board concludes that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded VA examinations in July 2003 and March 2005.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  




ORDER

Entitlement to a disability rating of 40 percent, but no 
higher, for the veteran's lumbosacral strain is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.

An evaluation in excess of 10 percent for the veteran's left 
knee strain is denied.

An evaluation in excess of 10 percent for residuals of the 
veteran's right ankle injury is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


